DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 06/15/2021 Amendments/Arguments, which directly amended claims 1, 7-8; and traversed the rejections of the claims of the 04/15/2021 Office Action are acknowledged.

Election/Restrictions
Claims 1-8 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 09/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/11/2020 is withdrawn.  Claims 3 and 5-6, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Statement Of Reason For Allowance
Claims 1-8 are allowed.
Regarding claims 1 and 7-8, an electronic device, method, and product for communicating with another device based on position information accuracy as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,876,326 discloses a high accuracy search and tracking system that uses a round-trip messaging scheme in which the time of arrive (TOA) of ranging signals is accurately determined to yield the range estimates between a target communications device and one or more search communications devices.  Successive ranging estimates are used by a search device to home in upon the target device.  The physical location pinpoint communications system can be used alone, or in combination with other location estimation systems that can be used initially, or throughout the search and tracking process to pinpoint the physical location of the target device.  
US 2010/0007552 discloses a positioning system, positioning method, and positioning program for estimating a position of a receiver.  An object of the invention is to obtain a positioning result according to a condition of a receiver in a shorter period of time.  A positioning server is a positioning system which estimates a position of a cellular terminal having a cellular communication function and a function to receive a signal used in GPS positioning.  The positioning server is provided with a radio communication information acquiring unit to acquire information about cellular communication in the cellular terminal, an effectiveness estimating unit to estimate the effectiveness of the GPS positioning, based on the information about cellular communication, and a GPS positioning control unit to control execution of the GPS positioning of the cellular terminal, based on the estimated effectiveness.
US 8,937,554 discloses a personal monitoring and communication system includes a monitoring and communication control device, at least one personal monitoring communication device coupled with a person and a personal monitoring communication device finder.  The personal monitoring communication device includes a GPS receiver, cellular telephone circuits, and short-range wireless radio circuits for communicating with caregivers.  The personal monitoring communication device finder receives an emergency beacon generated by one personal monitoring communication device and determines a location of the personal monitoring communication device.  A dead reckoning circuit determines the position of the person from a reference location.  A motion detection circuit determines that the person is moving, not moving, 
US 9,516,513 discloses method and system for provided a long range, high capacity ad-hoc mobile communication network where a narrow antenna beam formed by a plurality of antenna elements, radio transceivers and digital spatial signal processing is used to provide a high accuracy positioning system integrated into the communication system.  The relative positions and directive orientation of all the units in the network is done by mutual exchange of positioning data as an element in the communication protocol in the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646